Citation Nr: 1548453	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected anxiety disorder.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The December 2008 decision denied service connection for hypertension, migraine headaches, a leg disability and an arm disability.  The Veteran perfected an appeal for the denial of service connection for hypertension and migraine headaches.  An August 2013 rating decision granted service connection for anxiety disorder and assigned a 30 percent rating from March 27, 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

Regarding service connection for migraine headaches, the record shows that the Veteran was afforded a VA examination in December 2011 and a medical opinion as to the etiology of the claimed migraine headaches disorder was obtained.  However, additional clarification is necessary.  The VA examiner indicated that it was not at least as likely as not that the current migraine headaches were related to the in-service sinus condition.  However, the VA examiner noted that the migraine headaches were diagnosed in 1975, which would place the onset in service.  As such, this medical opinion is inconclusive and an additional medical opinion is necessary.  Reviewing the claims file, it is noted that the Veteran denied having experienced headaches in March 1978 on a medical history survey while reporting other conditions such as sinusitis.  He also denied high blood pressure at that time.  The earliest post service notation of headaches appears to be an October 1984 personal history the Veteran completed for his private doctor in which he noted that he had experienced migraine headaches.

Regarding service connection for hypertension, the Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed hypertension.  A statement from Dr. Swink dated in April 2011 associates the hypertension to active service, but Dr. Swink's rationale was simply that the Veteran did not have high blood pressure prior to going to Vietnam.  Such a rationale does not show any review of service treatment records to see if the Veteran had high blood pressure during service, or when the Veteran was first diagnosed with hypertension.  It is noted that hypertension does not appear to have been diagnosed for a number of years after service, as a private treatment records in 2006 noted that the Veteran had elevated blood pressure, but without a diagnosis of hypertension.  As such, VA is obligated to provide an examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for a higher initial rating in excess of 30 percent for anxiety disorder, the Board finds that there is evidence of possible worsening since the July 2013 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the December 2011 VA examination (or, if he is no longer available, a suitable replacement).  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current migraines headache disorder had its clinical onset during the Veteran's period of active service or is related to injury, disease, or other event in service.  The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be scheduled. 
 
2.  Schedule the Veteran for a VA examination to assess the etiology of his hypertension.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension had its clinical onset during the Veteran's period of service or is related to injury, disease, or other event in active service.  The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected anxiety disorder.  

4.  Readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


